Opinion issued September 27, 2012




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00086-CR
                            ———————————
                     JOSHUA RYAN ASBELL, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 220th District Court
                            Bosque County, Texas1
                       Trial Court Cause No. CR 14531


                          MEMORANDUM OPINION

      Appellant, Joshua Ryan Asbell, has filed a motion to dismiss the appeal.

The motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

1
      Appellant initially appealed to the Tenth Court of Appeals in Waco. Pursuant to
      its docket equalization authority, the Supreme Court of Texas transferred the
      appeal to this court. See Misc. Docket No. 12–9008 (Tex. Jan. 10, 2012); see also
      TEX. GOV’T CODE ANN. §.73.001 (West 2005) (authorizing transfer of cases).
APP. P. 42.2(a). The Court has not issued an opinion. See TEX. R. APP. P. 42.2(b).

The Clerk of the Court has sent a duplicate copy to the trial court clerk. See TEX. R.

APP. P. 42.2(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2